 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
14                                  WESTERN DIVISION
15
     UNITED STATES OF AMERICA,                   NO. CV 18-05288-PA (Ex)
16
                  Plaintiff,
17
                  v.
18                                               PARTIAL CONSENT JUDGMENT
19    $58,375.00 IN U.S. CURRENCY,               OF FORFEITURE

20
21   JONTE MARSHALL and TERRELL
     NEWMAN,
22
23                Claimants.

24         Plaintiff, the United States of America, and Claimant, Terrell Newman
25   (“Claimant Newman”) have made a stipulated request for the entry of this Consent
26   Judgment, resolving this action with respect to $43,530.00 of the defendant
27   $58,375.00 in U.S. currency.
28
 1         The Court having considered the stipulation and request of the parties and, good
 2   cause appearing therefor, HEREBY ORDERS, ADJUDGES AND DECREES:
 3         1.     This Court has jurisdiction over Plaintiff United States of America,
 4   Claimant Newman and the subject matter of this action.
 5         2.     This partial consent judgment applies to only the $43,530.00 of the
 6   defendant $58,375.00 in U.S. currency.
 7         3.     The government has given and published notice of this action as required
 8   by law, including Supplemental Rule G for Admiralty or Maritime Claims and Asset
 9   Forfeiture Actions, Federal Rules of Civil Procedure, and the Local Rules of this
10   Court. All potential claimants to $43,530.00 of the defendant $58,375.00 in U.S.
11   currency other than Claimant Newman are deemed to have admitted the allegations of
12   the Complaint. Nothing in this consent judgment is intended or should be interpreted
13   as an admission of wrongdoing by Claimant Newman, nor should this consent
14   judgment of forfeiture be admitted in any criminal proceeding against Claimant
15   Newman to prove any of the facts relied upon to establish reasonable cause for the
16   seizure of $43,530.00 of the defendant, $58,375.00 in U.S. currency. The allegations
17   set forth in the Complaint are sufficient to establish a basis for forfeiture as to
18   $43,530.00 of the defendant $58,375.00 in U.S. currency.
19         4.     $4,353.00 of $43,530.00 of the defendant $58,375.00 in U.S. currency
20   without interest, shall be returned to Claimant Newman through his counsel. The
21   United States Marshals Service shall release said funds by wire transfer to Claimant
22   Newman’s counsel, who shall provide the information necessary to make the wire
23   transfer (including bank account and routing information) forthwith. Claimant
24   Newman and his attorney shall provide any and all information, including personal
25   identifiers, needed to process the return of these funds according to federal law. The
26   United States Marshals Service shall make the transfer within 60 days of the entry of
27   this judgment or its receipt of the necessary information, whichever is later.
28
 1         5.     The government shall have judgment as to the remaining $39,177.00 of
 2   the $43,530.00 of the defendant currency, as well as all interest earned on the entirety
 3   of the $43,530.00 of the defendant $58,375.00 in U.S. currency since seizure, and no
 4   other person or entity shall have any right, title or interest therein. The government
 5   shall dispose of said funds in accordance with law.
 6         6.     The parties further stipulate and agree there was reasonable cause for the
 7   seizure of $43,530.00 of the defendant currency and the institution of this action. The
 8   consent judgment shall be construed as a certificate of reasonable cause pursuant to 28
 9   U.S.C. § 2465 as to $43,530.00 of the defendant currency.
10         7.     Each of the parties shall bear its own fees and costs in connection with
11   the seizure, retention and return
                                     n of $43,530.00 the defendant currency.
12         IT IS SO ORDERED.
13   Dated: October 29, 2018          ________________________________________
                                      ______________________________________
14                                    THE HONORA
                                          HONORABLEABLE PERCY ANDERSON
                                      UNITED STAT   TES DISTRICT JUDGE
                                               STATES
15
16
     Approved as to form and content:
17
18                   2018
     DATED: October ___,                    NICOLA T. HANNA
                                            United States Attorney
19
                                            LAWRENCE S. MIDDLETON
20                                          Assistant United States Attorney
21                                          Chief, Criminal Division
                                            STEVEN R. WELK
22                                          Assistant United States Attorney
23                                          Chief, Asset Forfeiture Section

24                                                /s/
25                                          MICHAEL R. SEW HOY
                                            Assistant United States Attorney
26
27                                          Attorneys for Plaintiff
                                            United States of America
28
